Title: From Alexander Hamilton to Thomas Lloyd Moore, 18 September 1799
From: Hamilton, Alexander
To: Moore, Thomas Lloyd


          
            Sir
            New York Sepr. 18. 1799
          
          I have received your letter of the seventeenth inst. and regret extremely the event of which it informs me.
          Whilst military prejudices must be respected on the one hand, I have no doubt that you are Alth’o it is not my intention to contravene military prejudices on the subject, of duellings, yet I doubt not you will agree with me that it is the duty of every commanding officer proper to discourage a spirit which would lead to frequent examples of transactions events of this nature—I have been the more naturally led to this reflection as I am informed by General Wilkinson that the practice of duelling in the Western army has been carried to an extreme in every view reprehensable & injurious. I must request from you a particular statement of the circumstances of this unhappy affair—
          With great conn I am Sir &
          
            Col. Moore—
          
        